Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James J Bitetto on 3/7/2022.
The application has been amended as follows: 
Claim 18 is amended to: The method as recited in claim 10, further including an anomaly ranker that ranks the anomalies according to a difference between the reconstructed sensor data and the sensor data.
Claim 19 is amended to: The method as recited in claim 10, further including an event log that logs sensor data to form time-series of sensor data.
Claim 20 is amended to: The method as recited in claim 10, wherein the autoencoder includes long short-term memory units in a recurrent neural network that encodes the sensor data and decodes the encoded sensor data by generating hidden states.
Allowable Subject Matter

Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest: combining the modeled sensor data and the predicted sensor data with a combiner to produce reconstructed sensor data; augmenting the reconstructed sensor data using the autoregressor to account for a lack of synchronicity between sensor data from two or more time-series, the two or more time series being modeled by 
    PNG
    media_image1.png
    43
    272
    media_image1.png
    Greyscale
; outlined in claims 1,10,17. In particular, augmenting the reconstructed sensor data using the autoregressor to account for a lack of synchronicity between sensor data from two or more time-series, the two or more time series being modeled by 
    PNG
    media_image1.png
    43
    272
    media_image1.png
    Greyscale
, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.X./             Examiner, Art Unit 2113                                                                                                                                                                                           /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113